Case: 18-60106      Document: 00514858691         Page: 1    Date Filed: 03/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-60106                                FILED
                                  Summary Calendar                          March 4, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
TANG CHEN,

              Petitioner

v.


WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

              Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Tang Chen timely petitioned for review of an order of the Board of
Immigration Appeals (BIA) dismissing his appeal of the Immigration Judge’s
decision to deny relief. After this appeal was filed, the BIA entered an order
vacating its prior decision and substituting a new decision which did not alter
the outcome or reasoning. No subsequent petition for review was filed.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60106   Document: 00514858691     Page: 2   Date Filed: 03/04/2019



                                No. 18-60106
      We requested supplemental briefing on our jurisdiction in light of this
event. Having considered that briefing and the applicable law, we conclude
that an explicit vacatur of a prior decision by the BIA divests this court of
jurisdiction. Espinal v. Holder, 636 F.3d 703, 705-06 (5th Cir. 2011). Because
Chen did not file a timely petition for review of the new BIA order, we lack
jurisdiction to consider it. Moreira v. Mukasey, 509 F.3d 709, 713 (5th Cir.
2007).
      DISMISSED.




                                      2